OFFICE OF THE AlTORNEY           GENERAL    OF TEXAS
                                  AUSTIN




‘Jionomble M8r      11.~ohnaon
hreutlro   Dim&or
Uttet8 Departaont       of Pablk Waltan
Anrrtln, Tax88




                                                     oar oplnlon an8rrrlng      in
part thr qa~ctioae 8                                 t&at     in year latter
.ef Wptenbor     6, 1                                  t ~u~rtlon       nlat-
.m   t0laaitiomi                                       8 laolrr8lt*ol Lir-
in& rd4itional rmp
for futhrr 00~14
                                            wnt or Publlr uslran
                                            tr Bill Ho. &27,
                                            &rrlon, to rko
                                            lx p mr r a Inoladln&
                                                         ,
                                           8ooll8Moa8 lIp o n8*8,
                                 rtlaaler ltr u that ata apool-
                                  tha crid flroatrBfll 60. 427)
                                 the amount of aonlrr       that   8m
      luth o r ls

      drtrrmlnsd anoh month and rrprad1tum.r la lny
      amount ba llmlt.6 to ona-trrlrth or the total lp-
      proprimtiona for the Dlrlrlon of Old A@ Areirtanrr
      r o r8 ii8081 p er ,o r 1 8
                                ~k hDepertmsnt
                                     a         lthorlsd
EonctrablrAdaa R. JohnSon, PIgr 2


      to use     it8     dlsomtlon          i8 dot~l'min~                         the uoudt
      Of 8ddIiStrcltiW    #XpOM#    tht 8hOUld k iIWUZ+
      nd rro8 tia to thee, 80 looa 88 thhrtotal 86
      ~iniStF #tiW  lXpWW38 dOaS llCt 8XOOd thr #mUllt#
      lllowd t0 bs 8Xpend8d ?Or 8dpiQlstmSlW      pur-
      9086B for the  birnnhn  #n&i=    AU@#t 31, 19Ut"
                       vith’miWOnO@           t0 yOU2 ?iT#t                           q&WItiOn,   m    8XpZW#Oa
the opinion that   oadrr rrrtrin aondltlons end llmltatlolu t&8
Dep8rtunt   of Publio Wali81-0m8y hire •~p10~~~8 in lddltloa to.
thO#a it~dtd     in t%U mp#FbWt#i     ~ppraprl8tiOti'BiLI?Or th8
Old &!9 ~~iet#nO~    Divi#iOn, #Iid pay than O&It Of bt8ta f&l.

                        l. 8b. w
                       8.                    4ilUOt8               the &uJarnt Of thr it8da.d
#&POpd8tiOM             #I    fbllOW8:

                 “(‘h’k   mid OOt Of *X88 Old &&a A#Bi#t#nO@
     hnd      88 tnn#f@XTOd  t0 #O 8t8te mp#X%BWIt O?
        bllo Uolfan                Amd    br 8. B. lo. 36, Adte,                           46th
     f% ia'#tU?8, mgUl#r                   8$88iOL)'

                    '-80          ~iktiEdiO!U          l=              #at Up 88 fO11OW8:




                              9Mminlatratlrr 8818riss
     -1.tzeoutlw Director, . . . . . . . #5&00.00                                                     $5#0.00
           c**

     55. Polar           .............                                                   720.00          72oIoo’    (

           Total,        A&&~&:f;ntlv8
                                  .........                                           W426,790.00#$26,790.00
                       %8it$Ub8llO~ 88d Yi8001l8MOU8

     *1. Off108 Rqnt ... . . . . . . . .. . :11,200.00                                                $11,200.00
                                             .
         .*c

     ll.   tbBt%8&8llt             -a#*      . .   .       .       .    .    .    .     s.o~.oo          +t%.m

           Total, ~iatclMOO8  8nd
           8i800118MOU8  . . . . .                     .       .       . .       . a27.220.00         (127.220.00
,




    fw.lwr t


        :I?1
        RI@118r PkOOlOn, to#othrr Wltb 8Y #lUnOrO On ly8d
        et the -@ad ef 8 prior flow1 rmr,    ‘ib kenby   rppro-
                ior l#kh Of i18@81 fl8T8Wl6ilt6    h&l#t     31,
             Ma Aluurt 31 1941, ti tb etaw~.Bopotterat
        Of Pabllo 'kli#ti )o r01 l  668 888lOt#nO# '#ad fO?
                    q~lpmnt, 8app11@8, tmn1,      nlatwmaoo
                    #a lXpdrO#
                         t        MOOO88~   ill th0 #St#Xi-
                    6 Old'#C[#808iSkll0~ 8lldin #ddni#tOr-
        h6 811 tho dot    nqub8d    Of ##id hpcrrhnt       br
        t& Old A&a &Ot#t8888 &I#, and for p8*at 0r
        inkr;#t4a#r~~     IFZ8Bt8 or et8t8 Tx88mr~ oar-
        Uflutro lxr)rugo tbnfor,        tourthw rlth ln-
        temot'th~?da,    w            on &gUBt 31, 1999
        th8t Wre i88Md y#in#t the *X88 Old 48 AOOi#-
        tenor Fund M&or thi provi#io~ ot E..B..lo. 37,~
0
Y
I
Ii
I1
18
Honorrblo     Men &   foh~on,     ma      5



                 me    ridrr, 80 ralod l8 o ur lplalon no, o-1321, 004.
trtraoo   OphlOn   MO. 3022 8ddO888Od tO Ibrrorcrblr 8. LOO OQ8nlr1,
18 l  abjoot to O.liii”tiOO     by BDr@ 8$001flO pl’OV181OlU lp p o o r -
iI@ ia rider8 ~!o th0 lpproprl8tbn8     for putloular doportnwnte.

                  It will bo mtad  t&t it 18 dlnot#d   thst the ltoa-
lsad #ppTOpX+8t1OM      8r0 tO b0 paid OUt Of th0 *X08  Cl4 AId8
h##i#t#ll00 lblld, whilethe Old &8 k#lat#nOe rid(r qUOt0d
lben 8pproprl8too -al.1ln8om tow.~8nd?b818noe8 on bnQw In
the fwd.Vo l  rd y o 8roIot8no8 dnd for 8+lsrfeo, rgolpaont,
lUpplio8, tX#V'01, PIillto01900, 8nd 0 'ntlcgor;t
                                                lxp0neoO n8oo8sar~
An tho 8rton8lon    or 08la old ego 4~olstanos MC in 8dQiRiOtO~i~
 811 the dOti     nqalrod ot said D#pil’tant bf t&0 Old A&a h&8-
 knoa Zav18.~ .m     lpproprtrtlon ot t&o bs$jinoso  on h8nd at tho
 k6h8i~     rf tha blonnlua md baomo to tha fund 18 tantamoant
 $0 #II #ppX%p?iBtioB O? tL0 ?Und it80$r,  bUt it 6000 UOt ?OliOW
.4ht   %h0 i88dS8tiOM    ml’8 Ur .lUFptU#Odo DC ~OOlNlWad8tiOIUI
t0 tho kord. %0 18ndoed0 6008 Mt )UrpiJSt tc apprOpriat0
Q8.l b0hM#r    Or 0X0.88 mOOr# iB t,hafund owr      Uld 8bOW the
~~riMtiOB#     or #$hr doduetllrg,ths lt0ml9i8tlOII8,fOr~8ddltion-
8l ldmlni8tr8tlr88rpm8oa;             on tha other   hnd,    lb approprltltoo
tk  fad   for old ad0 888i8tan00  ~bonoflt0end Sor admlnlat?utlrr
l~po0008 rhloh are #it out in groetsr data11 lo the ~111~ ‘ft
i8 8 Wit0r8tiOn   that #ii -OIp0O.#08 Or 8bPiBi8tnttiOB!~Oh#ii k
mid      Zx’eat&lo fuad. The limltinq .~rorloe’~Ppbl~oh’
                                                    reads:
               l4 . lprovided, ahat for tbo od~pinl8tratlon
      af thr Old A&r As8irtFJnoola70 the mdlniBl#tratlW
      lXpW800 OUt Of 8t8t0 fllnd8 ?Ol th0~blan31~ ah811
      Imar  orwad flw per oont (5s) or tho tot81 amount
      lxp8ndod ?or 888iOt8aOa out of 811 tuade, .&eta   mad
      hdaral,"
i8 lot    8n lpprapriatlonof tho 8xoa10 up           to   ii*0 por eoat over
iad #bon  the lCoaIratlono but la a lialtiB6    prooti#Ion in eo-
oordanoo dth the goaorol law, the otttoe of whloh lr to ooa-
fine and not to lal.8rgo.Tbr ~totieod lrponro8 era 8+8il.0bla
$0 tin dopmrtunt 01117 liuofmr 80 thrf    do a08 lx0OOd fir0  prr
rant o? tin tot01 ommnt         lxpoado& tor    80810tan00.
                 lwJ only lrrlrmatlrr grant or authority to lxpoOd
Mm    tbB    $tuluod iOl' #driOi0tX'0tiV0 lX~o~O08 Oat Of 61t#t#
fORd8 $8 toWid ia     th0   fOllWh6       bOdO8d0t
Eonorablo Adu    P. Jobuoa,    Fmer 6



                 *Io tk a
                        lwnt t&       lbev* Coklltraited
     lpproprla8Iolu cot or     @tat.   fUd* for lamln-
     l*tr6tIon *?a lo** mm         tin p er l*nt (9s) Of
     the total rxp*ndIton*         fw     8**lrtcu*r      oat     or
                                                 ll08 8006881ty
                                                nt i8lmima
                                                )r o r la rin
                                                            dlll
                                                0at or stat6 ma8
                                 8~864 rit0 p8r
     OMt (3s) Or.tha tOki @~itU?08      io? 888:8-
     two0 oat er au fuda     8kk  and lrre~ai, .~d
     tk q at0
            lM1tional **is,*** w*U 8hall b6 paid
     -0~ 88& r i08   th u lM 8b 0wiiua r0r 88-
     plomrr nn(l*rIly llaIlar ~nIo88~   . . .*
              .3kl8   POT~B:O~ 06 it8 r806 40r8 'boot l0nc bry0nd

ploy4 In 0pInIon &. o-1369.         L6
                                     l
th6 hirir~gai *adIt ! o-1 laplo l08'uhIohw* held oould be am-~
                                     pgropri*tIon ror th6 $m
A&o b88I8t8naa coPsI**Ion r0r th6 b lnnium 1937-39, sot*,
1937,45th ltrl(id.htn, Pa&m       0188ion, p. ~46~prorl+d am
rollout
                “Inth e  lwnt th* *bow to-1 ItuIuQ lp-
          roprIatIon* r0r ldmIuI*tratIon lr6 tar-th6n
        ‘cIv8 par unt~(J5PI or the tot81 rxpandltun.8 r0r
        old ago l8816tanor and l aror**It thrraror lxi*ts,
        th6 Co8i6I88IonI* 8uth0rl86U to h i N 8dOIt1oii81
        amploy6** an6 UQY adaltional llmlnl*tratiYo *x-
        pBMO*:"
              Ban   i8 l Ww    MtBrial  d1tirr6nU6 batwoW   thtitbIl1
on4 tlm on6 now under ron*id*rst1on, ana u8 unnot &W68Ua6 thtlt
thr Lr&I818turs Iatmdrd to do l wanleqlur     or rut116 art In
Odttil@  th6 WOtd8~"6lld 'y llditloMl   l6aInI*trat1v6 llp6M6**
r WI6
    th 6
       WNnt       lpp?Op8i 8tiOn        bsii.

              Tk r rbalng
                     6    no l~pr8** ruthor1ratIon to mk8 *bdI-
tlannl lxpandlturrm out or at6t6 rudr  r0r addni*tcatlr*   *a-
  6n***otb6r th imfo rl*l*rIo* for 8bdItIoml laplo~***, It
f 8OIWOp iniMth 8t  lpMditUN8    r OrM iIItM 4 0  80Dd 0
                                                       r i80
                                                         ~   6il-
8MOU8  8XP6?3808 in 8X0688 Of thO86 %t6&6d  iU th@ mJMI?h6Iital
Appropriation Bill oannot ba ordo out ot St&d tuodr.
              191 thluk It rhould ba poInted out that uh8t:n h6+6
8618 ew80rnlqg th6 axprnaltum ot State fun48 doe8 not
moe88ar11~ apply to moluy8 8lloo~t6d by thq ;IrirralGotrrniunt
.




    Btmomblo    Adam II.toh~oa,     ?u*   7


    for   8drIaI8tntIr8    ~pa8888. TM*       ridrr    npr8*rat* 8 drprr-
    ~Surfreo m  r .lmlp p r o p r lo atlo
                                       nd
                                        r na
                                          a k auA4 tIncatnd
                                                          mo p -
    *r o t*
         tram &   at 0r 6tm   88a ha8~1   Ihndr.

                   m8     ~O~~OU:IIQ~TOV:BIO~ 3.88igairi00d:
                   mvldrd,       iaithor, thot In lddltlon to tlalr
          lpproprIatIon out a?    6tatcia     for odmJnIstro-
          tlvr .z~n@o@ for the bi@anI~,tho Ihp6rtmnt       la
          luth o r lndto lrorpt tror tbr~odrnl     BooIol Beour-
          ItyB o a r l
                     dly funda that my k lll.oo8t.d by amid
          Board to the Doportmont tar 8amIaI~trrtirr 6xpeC
          108,aed 8eId Dq#rtswt      wn umaluah Fedrrel hndr




                                                         Df WDlOY@OB   thr




               Itoir08tly. th8 it88h0a lppr0 riati0n in 8. II.m.
‘427 I# an lpp?oprIotIollout .or :qtoto     rundr. P80 bill 80
lt3to* In 8oro than   OIY inrton& ‘Xt my        bo that *ll oi tha
lppropr%otiorr**t ai Bach fwdr ,mnnqt         k nolIxod bro8ura
or tb   iI70 par 08nt ibiting    proti810n )ut     the  ~uia  not
ehmg6   t&  ahorootrr  of th* lppicprhtion.

                   In .oddltIonto the                 mcnoy *pproprI*tod, the Do-
                                               Faderal fund8 am IYI br
                                                  uhiah It 18 @to1:
                                                                la rd,
                                                  purporrr out or
                                                   8 8Irrn to?
the WE 0r fidorol llloootIo!l8rrorpt tb!t it w urrd ror
8d6ddBtT6tiO~~ fr ’t~  ldditiOMl    Bp6OifimiOti8    Or6 lttOah~d
by pro a? ?mdoral ~rutharit than thr portioulor 6mnn6r       in
rhloh s t la devotrd to ad a; nI8trutIon would rut    with tha
Doportmont ot hrbllo Wolfiko. Unlrra Ndorol fund8 my be
oaod to lupplomsnt .thr oppmprIotIos oat o? Rtoto funds, thon
It 18 a dIrootIoa.to un aorh pbmy with a 1ImStatIon that        .,
ltonorabloadaa P* fohn8on, Pa&r                  8


it   cannot      ba rprnt      rer 8~     parpoao~     Tka prori8Ion that it
                           th0 *pproprIotlon out or 8t0k
Ed ,” tZE&H#M              la 88pp18uat81 thereto,  and ln
controlling over the #anero rlarr at thy rad or the bIl1.
                      kotloa      4, rrtr;      Uth ~l8luturo,      moona a8ii8a 66*-
*Ion, Row4 bill Ho. a,                  mptrr     472, )pi#rS,    protI488, in
pm,   88 r0lior8t
                  ~~@X~@LN@~*   Or la8ini@t8?itt&thir AOt lhrll
        nowr   uuia   flrr ($2) par lnt 'or the total uount
        or stat6 amdo upOadrd    ror old Ad6 d88l8tonor~ . . ,-
              ~P88 Bill k. 6, rd Balla$ &*8Ioa, 44th &ul*l8-
turo, Artlolo 2, krtlon 8, pro viaem, ln p0rt ma r0ibu8t
                      sb4   8~p0~rr   or 8adai8trr~            tU8 inet rh0U
        88wr lroor4         fltr  (3s) p6r. lnt or tbr         tot01 amant
        l2td0a        r o a0
                           .~ 4 r ~8i8t8ttd~
                                           .;.,
                                              ..*
              8oott after wtaotmm or burr   Bill no. is, 44th
&uI8latttr8, koond Oo11.4 6*rrIon, thr quootlon oroao *a to
what&r the lutltqg prorlrionr quotru aboro had rurariaor. to
Uu     8arlai8ttati+* 8Xpln888 over              the   ontin   prrioa or   thr   oppro-
prhtlon  or rhoth6r th6 lImitotIoa WOE ruah that at 210tIM
OOttid•dhbsF8tiV~    lIpM8O8 *X0866 ii+@ p6r WAt Of th0 tOtO].
mutt   llr+dr lxp6wlo4 or ai8tribut6a ibr 0111&go Aa8l8tonco.
The paootion WOE 8dtdtt04 fro thir Daportmsnt for an opinion
and on fmttttor~16, Iqf6, In l lotkr opInIon alrrrtra to Eon-
~ro&la Onlllo          8. Corpoator writtan br Fred C. tornor, Jr., it
BEE b0ia       that   tit8 lidt@tlOfI did ttOt wir? to 0 Mtttb )o rODth
or tin  to tlrw ~borlr but woo Intondrd to bo a 1iaItatIon upon
tha t0tui mttttt •~p0ftd84 ror~ddnirwptitr     ox 0~8 attr*
the Et&i?@ bIrttttiu?&,It ~88 BtBtOd IttI@:& Opi tli
                                                   OLIW&Ott
                *From thr turf ttattm or the Tuar Old A&r
       ~8i8t8tt08  c0mi~i88iott 88 errataa 8tta the pow-8 and
       a*ti08 pm*4    OLI it by tha law, wh6q .0rr*otirr,and
       thr &3U~DOB iOr whioh tb6 bW WBB pO88Od it, WOE
       rrldrnt thcrt the ~RiB~tUT6      Oo&rmplet@d  that th@
       lXpOM68        or th eldninlrtrstion would be lo~or            at
       th6 inOOpt:On      thrrn lt lnt Oth6T tirr. It OOUid           not
,




Rottorablr      Adam 8.    tohtuon,         Fa&r   9



        btr ooataplmta~ lqthr ~Itrr*~r apiaIon that   raw
        t?Irtloruwars to k pl008a on the l1 p o D8rth
                                                    *6t ah*
        k     itt0ttma    ~ia-~*Rls~l8g&na             rrttirtg   up tha uohin-
        er rto l*r t*,@ ittI8to r l*‘~
                                  A.*t with
                                         tJti
                                           much up uu*
       ~~oo~88’rril hl8~:+8    8na aOt0aLor.i.t in 84000nt'0nl~~
       ~~8t~h0:.,~a T       0l
                             r
                            pp+~q+~ti~that  WOUND.+ ma8 r~
                   .




       liottaos~sha Aot it            tha    lr p wa 88
                                                      ovar        that   pWoa
       lid nbtrrwra          tin      p0r 00at ,0r th6 raount llprnd~a
       #or    r idi& d
                     l~I8t8nti ~Ar r a & o r dlo r 8 par tiat
                                             or3thttt
       Thor taoohrd ram~iatltdf    for ray partlaalajr
       portion Of .tbat puloe.:~Aay atbor uMtrootlon
      itda    mk~i8ll~~0t8td~.~a    kinarr the ~Oalioi8tti-
      Son      of MwAgt       ~tor    thr'auollgllrhmmator th* rw-
       ltat    rom~~8ka            by *       Lo~ir~otaro intao          rri%or~*
       lpInIorl."
lmonbla'     Adam &   fohaaon, Pa&r 10


                ,Jhl8 prr#tIoJl  w88 ag8I.nprr8mt.d          to t&o Dopartmarrt,
ond I.n ooafuouo      opinion  JIO. 2983, Attorno~ 08guel.!8         Report8
1934-36,   fl&r l60, 4at.d    April    17 1936, a&d?.8884 to the Eon-
oreblr hO.i~H, 8hepjWd. @O@?Oli@?             Oi PrblIo.&8OO-t8,       it Wa8
bald thet the Umlktlon        oohtalnod In thr'lret@onfInning         the'
lXpUl8@8 of dmIsl@arIu         tho 8U      to riro par put,       '0ppiha
.to thr birnniam l  f;kud.by    tb    •~       iatiOa.'rt.#8      fUXthr
hold that, sbi ?r8+8ibilitr         fb? "";p:
                                         mZ    itill& aWodit4lm8       i0
am   4.00~   wltbln the'erkar uodatcoi         &otIaa    6 oi Hi B. 26
                                                        rml the Dlnotor
                                                        PllblirAeWuat8.
                                                     ‘to 8bOtO -8 ?O-
                                                     &Ova W88 l  doptrd
                                                        %w ~OOIWA@~OI%
’
    ~Ibuorabla Adam R. foh~on,                 Page   11


             out of 8t8t8 fund8 ior tha birnhium 8ha11 MT@?
             uoaad tire par   out   oi thr t0t81 lUWt.aspaodad
             fO? 888i8kDaCOUt     Of Cru -8,    stat8 8nb ~4aml.”

                           It la alao prowldad          that   t

                           0. . .prorIdad in lU. aWIlt                 tha total   8IpaW
             di$u?o8      out lt BtatefUd8            tOr’adrini8tretiOn 8hall
             dot alcrad        $1~     par   orot OS tha total ixpamlituraa
             ~fO? M0+&5tlO8          Out Of ,811 fUlid8,       stat@   and hdU&.           .   .”

                    k tiUk tha rlrltlng         provislonr or tw ganenl     law
     and th0 8obragrant l  ppropr%ation bilb la 8O8Oaptibla TV tho
      OoMtntotion @~8O.d tharaon br this IkF8.?tMlltin it8 M
      formaroplnloor horalnaboranfarmd           to, and the 8 parenk ton-
     rtraotion by tha 45th &81818tun         III thr rfU8r. to ? ha ?a288 .Old
     &a &@8iSt8BOO fbd8dOa         Diti8iOR   Of tha 1937 Dapc?rtMOt81
    ,Appro ?htlOn Bill. If for tb period daal~nstad ln tba a&pro-
     print on bill, s. nd1turar Mr l        dmi+rtration out ot 8t8tO
    .nIBur tdo not 010 trd ?IW par Olllt,     than it may ba ?@~8OMbl~
     mid that tho    rotl8loar of tha grnaral18~ hera nOt baan rio-
     lmtrd aad .M ? Ll6 no 8PflioiMt      Pa88011 ~fordopa?tihg f?00 thr
    3tnur raliog8 ~0r thlr    Daputmnt.




                          ft   48 our Opinion
                                          that iB tha 8+8At thr itUisd
    lpproprIatIon8         for  Dlrlrlon oi Old AgatlrA88i8tan08 are
                                 the
    In axea    oT iirr     par eat  OS the total  srount‘oXpand8d for
    l88iOtsBO@ thy      OlrIUlOtb0 p8Id OUt Of state tund8 t0 th#
    axtent or raoh lxo.88. If tka Itmilutlone are 1888 than ?itr
    pu   aaot and a naoaarltg thararor lii8tathe 8urp1as amount
    8p to tlva par     oant may 'ba ured to Hera additional   8mp10~888,
    busy     not ba uaad to rupplaaant malntan8nor 8nd mi8callaa8Ou8
          .
                  Fedora1 ftmda lllosatad to the Boa@ Sot 8Umlnlatra-
    tirr lXp8ma8 mey be uaad to p a rldninlrtratirr lxya~rs in
    lXCI88 Of thOl@ iteBi7Ad in th8 8pprOpTI8tIOn bill Out Of EMIta
    ftUId8,lnoluding MintUi8nO4 and ri8~8~8KIOOtl8 it8EiE, in t&O
    lbmonor of appropriata lImItatIon8 by the propsr Pbdaral Author-
    itiaa.
                          mo    qU88tiOn     18 not krom     98, and wo do not pa88
    upon     the qu88tion of whathar herral             ftands Mf ba u8rd to pay
    &r&iir     8alariaa t&n            thO8a darigoatad   So? ‘tha kpertment in
    8rnatr     Bill Ro. UT.
 Honorabla   Adam%      fohruon,?aga          lt


                la u8wu    to roar third  qaa'rtlon,It l8 our opinion
 that th8 Bap8rtmant of hblla W@lfira Old &a A8818t8aoa Did-
 8IOn, i8 lr?h0rI8a~ to a88 it8 ~I8arai Ion In drtwalnlkx    the
 uoant of 8dmInIatratlra     upanraa that 8hoold )8.8x adad from
 tlmo  to tin  out ot 8tata find8 80 lOI@ a8 tho tot8 r lathorira&
 8daini8tmtira   8rpaa888'wt    of It8ta fun48 do sot 8x888~ the
 t&al amount lllgra~ to h ax o de4for ldmiai8tratira      parpo888
,-to?the blannlam aMin  Aagarr 31, 194l, (king tha fltr par
 uat lImItatIe&j, 8ub)aot, howen*; to the g a na nl rider   lp p e8?-
 In& at tM l+d?- K tka Appropriation Nil, uhIah,p?orLdarr
                 ?Jt    $a further provided that, lari, any three
                         mo ~apartmant      ua expand more T hen ona-
                         th l   pprop8Iatlon   nda Jwaln iorr
                         8xpu888, (b) aontlnsaat axpea           (a)
                         telegraph,    ((I)portage, pmrldad ih8t
        ~8ay amaxpaaaad klanoa8        fror    pnoadln@    quarter8       may
        be oxpudad     darln( 8ub8aqaantqaartar8.r
               W/th nfenaoa   to ?adaml tond8, the Dapsrtunt ray
888 it8 ~18ontIon In d*trrPlnlag th e8waat     or ldminI8tratIrr
ax mdltura8thatuy      be made fmmtlm    totlma   ootormona~8
mlr oaatad and naalvad frem the Tadaral~ Ooraramaat ior that
pup088.
                                                    foam    tow   truly




                                               rt
                                                     "'Oar11      0. Quauak
                                                                   irrI8tant

                 amom        om 3, i939                      APPROVBD
                                                             Opinion
                 BIrald c. UaJln                             OomIttaa

                 ATTORIpIcIQsxEFuLoI~s                       -lExzarI